DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on September 19, 2022.  Claims 1, 3-5, 7, 9, 11-13, 15, 17-18 and 20 have been amended.  Claims 2, 10 and 19 have been cancelled.  No new claims have been added. Thus, claims 1, 3-9, 11-18 and 20 are pending.


Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 102, filed September 19, 2022, have been fully considered and are persuasive.   
Applicant argues that the PAR of Wiman does not teach a plurality of drone agents nor a global optimizer as amended. 
Examiner respectfully disagrees with Applicant and opines that Wiman sufficiently teaches both a plurality of drone agents and a global optimizer as claimed. 
However, in the interest of advancing prosecution expeditiously, examiner has redressed the rejection rationale based on obviousness to one of ordinary skill in the art to know that these are mere implementations of drone swarm flight control and SLAM (Simultaneous localization and mapping), respectively, in lieu of anticipation, and articulated below for a rejection under 35 USC § 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiman (US-20210306614-A1).

Regarding claim 1, Wiman teaches a system of imaging a scene (see Wiman, Abstract, figure 2, paragraphs 48-53, regarding “a method and corresponding systems for generating one or more video-based models of a target (scene). The method understood providing video streams from at least two moving or movable vehicles equipped with cameras for simultaneously imaging the target (scene) from different viewpoints”), the system comprising: a plurality of drones, each drone moving along a corresponding flight path over the scene, and each drone having a drone camera capturing, at a corresponding first pose and a corresponding first time, a corresponding first image of the scene (see Wiman, figure 2, paragraphs 39, and 48-53, regarding “two or more (a plurality of) drones or similar moving or movable vehicles with synchronized or at least synchronizable video streams to enable simultaneous imaging from different viewpoints (poses at waypoints of different flight paths) and hence 3D reconstruction of a target (scene)”); a fly controller that controls the flight path of each drone (see Wiman, figure 2, paragraphs 39, 48-53, and 61, regarding “synchronous drone flight including camera pointing may be controlled from a ground segment (performing the function of a camera controller in communications with each participating drone’s fly controller) by a front-line officer, using pre-set parameters for the flight (for example, parameters for a desired pattern of drones with desired camera poses over a scene), or the flight may be controlled autonomously.”, whereby a fly controller is commonly known as the flight controller and/or mission controller components onboard a drone(UAV)).
Wiman may not sufficiently teach a camera controller comprising: a plurality of drone agents, each drone agent communicatively coupled to one and only one corresponding drone.
However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s file date to know that operational or mission efficiency may be achieved using a plurality of drones to capture image data of a 3D target with a controller managing a fleet or swarm of drones by utilizing known simultaneous localization and mapping (SLAM) algorithms based on computational geometry and computer vision concepts by analyzing and processing collectively, the individual SLAM data of a drone agent component of a drone, in a common (global) operating environment and dispatching individual drone and camera movement commands to coordinate the movement of all participating drones to perform the desired objective, and therefore, modified Wiman enables a camera controller (component of the drone swarm controller) comprising: a plurality of drone agents, each drone agent communicatively coupled to one and only one corresponding drone to receive a corresponding captured first image; and a global optimizer communicatively coupled to each of the drone agents and to the fly controller; wherein the drone agents and the global optimizer in the camera controller collaborate to iteratively improve, for each drone, an estimate of first pose and a depth map characterizing the scene as imaged by the corresponding drone camera, and to use the estimates and depth maps from all of the drones to create the 3D representation of the scene; and wherein the fly controller receives, from the camera controller, the estimate of first pose for each of the drone cameras, adjusting the corresponding flight path and drone camera pose accordingly, if necessary to create and maintain a desired pattern of drones with desired camera poses over the scene (see Wiman, figures 1-2, and 4, paragraphs 43, 65, 113-118, 127, 133, 143, 148-149, 152, and 167, regarding “Drone (agents) flight control”, “Reception of data from the swarm”, and “Processing of the (3D) data” of Ground Segment 30, performing the functions of a combined global optimizer and camera controller, for example, so that “GPS (Global Positioning System) and IMU (Inertial Measurement Unit) data may be used to calculate object coordinates (X,Y,Z) from the depth maps and to calculate exterior orientation (i.e. the position and orientations of the cameras)->point clouds and digital surface models (DSM), thus enabling the production of georeferenced 3D models or point clouds from dense matching. Orientation data and depth maps from a sequence of already calculated frames may be used to predict the data at the currently processed frame to speed up calculations”, and thereby enabling “the moving or movable vehicles may be performing very small corrective (iteratively improve) and/or adaptive movements (adjusting the flight paths) to maintain a certain position (of a desired pattern), at least for a given period of time, e.g. when drones are temporarily hovering over a target area”, and “pointing (pose) synchronization may be realized by a (communicatively coupled) radio link between the drones (possibly through a ground radio station), in which the positions of the drones are communicated so that a correct target object (scene) to center at can be calculated (iteratively improved)”); and wherein the system is fully operational with as few as one human operator (see Wiman, figure 2, paragraphs 39, 48-53, and 61, regarding “synchronous drone flight including camera pointing may be controlled from a ground segment (performing the function of a camera controller in communications with each participating drone’s fly controller) by a front-line officer …”, an example of a single human operator).

Regarding claim 3, modified Wiman teaches the system of claim 1, including wherein the depth map corresponding to each drone is generated by a corresponding drone agent based on processing the first image and a second image of the scene, captured by a corresponding drone camera at a corresponding second pose and a corresponding second time, and received by the corresponding drone agent  (see Wiman, paragraphs 143, and 148-149, regarding “Orientation data and depth maps from a sequence of already calculated frames (for example, a first image and a second image of the scene) may be used to predict the data at the currently processed frame to speed up calculations”).

Regarding claim 4, modified Wiman teaches the system of claim 1, including wherein the depth map corresponding to each drone is generated by a corresponding drone agent based on processing the first image and depth data generated by a depth sensor in the corresponding drone (see Wiman, paragraphs 74, 143, and 147, regarding “Dense image matching may be performed on the stereo images to generate depth maps, i.e. images where the pixel value is the relative distance between camera and imaged object”, whereby the camera (depth sensor) of the corresponding drone agent provides the complementary stereo image needed to generate the depth maps for each drone in the swarm).

Regarding claim 5, modified Wiman teaches the system of claim 1, including wherein each drone agent: collaborates with one other drone agent such that the first images captured by the corresponding drones are processed, using data characterizing the corresponding drones and image capture parameters, to generate estimates of the first pose for the corresponding drones; and collaborates with the global optimizer to iteratively improve the first pose estimate for the drone camera of the drone to which the drone agent is coupled, and to iteratively improve the corresponding depth map (see Wiman, figures 1-4, paragraphs 43, 65, 113-118, 123, 125, 127, 130, 133, 143, 148-149, 152, and 167, regarding “Drone (agents) flight control”, “Reception of data from the swarm”, and “Processing of the (3D) data” of Ground Segment 30, performing the functions of a combined global optimizer (SLAM processing) and camera controller, for example, so that “GPS (Global Positioning System) and IMU (Inertial Measurement Unit) data may be used to calculate object coordinates (X,Y,Z) from the depth maps and to calculate exterior orientation (i.e. the position and orientations of the cameras)->point clouds and digital surface models (DSM), thus enabling the production of georeferenced 3D models or point clouds from dense matching. Orientation data and depth maps from a sequence of already calculated frames may be used to predict the data at the currently processed frame to speed up calculations”, and thereby enabling “the moving or movable vehicles may be performing very small corrective (iteratively improve) and/or adaptive movements (adjusting the flight paths) to maintain a certain position, at least for a given period of time, e.g. when drones are temporarily hovering over a target area”, and  “In order to make sure that target (scene) is covered in an optimal way for photogrammetric processing of the video data, the system may be using automatic or manual pointing of the cameras”, which may include the “image base (See FIG. 2 and FIG. 3), i.e. the distance between the drones, is optimized for accurate automatic 3D point reconstruction and is dependent on the height above the terrain and intrinsic parameters of the cameras”, and/or “maximize (optimize) the overlap area covered by both (or all) drones, the cameras are convergently pointing at the same object, which is imaged in the center of each image”, whereby “this overlap may in a particular example be used to determine how the drones need to be reconfigured to maintain an optimal positioning and pointing synchronization” for generating an optimized/improved 3D orthomap (depth map)).

Regarding claim 6, modified Wiman teaches the system of claim 5, including wherein generating estimates of the first pose of each drone camera comprises transforming pose-related data expressed in local coordinate systems, specific to each drone, to a global coordinate system shared by the plurality of drones, the transformation comprising a combination of Simultaneous Location and Mapping (SLAM) and Multiview Triangulation (MT) (see Wiman, paragraphs 74, 143, and 147-149, regarding “Dense image matching may be performed on the stereo images to generate depth maps, i.e. images where the pixel value is the relative distance between camera and imaged object”, an example of Multiview Triangulation (MT) and “GPS (Global Positioning System) and IMU (Inertial Measurement Unit) data may be used to calculate object coordinates (X,Y,Z) from the depth maps and to calculate exterior orientation (i.e. the position and orientations of the cameras)->point clouds and digital surface models (DSM), thus enabling the production of georeferenced (global coordinate system of the Earth) 3D models or point clouds from dense matching”, derived from a feature-based visual Simultaneous Localization and Mapping (SLAM) processing technique that was well-known by those skilled in the computer vision art at the time of Applicant’s filing date as a technique to perform location and mapping functions in an unknown environment by tracking and matching feature points between video frames).

Regarding claim 7, modified Wiman teaches the system of claim 1, including wherein the global optimizer: generates and iteratively improves the 3D representation of the scene based on input from each of the plurality of drone agents, the input comprising data characterizing the corresponding drone, and the corresponding processed first image, first pose estimate, and depth map; and provides the pose estimates for the drone cameras of the plurality of drones to the fly controller (see Wiman, figures 1-4, paragraphs 43, 65, 113-118, 123, 125, 127, 130, 133, 143, 148-149, 152, and 167, regarding “Drone flight control”, “Reception of data from the swarm”, and “Processing of the (3D) data” of Ground Segment 30, performing the functions of a combined global optimizer and camera controller, for example, so that “GPS (Global Positioning System) and IMU (Inertial Measurement Unit) data may be used to calculate object coordinates (X,Y,Z) from the depth maps and to calculate exterior orientation (i.e. the position and orientations of the cameras)->point clouds and digital surface models (DSM), thus enabling the production of georeferenced 3D models or point clouds from dense matching. Orientation data and depth maps from a sequence of already calculated frames may be used to predict the data at the currently processed frame to speed up calculations”, and thereby enabling “the moving or movable vehicles may be performing very small corrective (iteratively improve) and/or adaptive movements (adjusting the flight paths) to maintain a certain position, at least for a given period of time, e.g. when drones are temporarily hovering over a target area”, and  “In order to make sure that target (scene) is covered in an optimal way for photogrammetric processing of the video data, the system may be using automatic or manual pointing of the cameras”, which may include the “image base (See FIG. 2 and FIG. 3), i.e. the distance between the drones, is optimized for accurate automatic 3D point reconstruction and is dependent on the height above the terrain and intrinsic parameters of the cameras”, and/or “maximize (optimize) the overlap area covered by both (or all) drones, the cameras are convergently pointing at the same object, which is imaged in the center of each image”, whereby “this overlap may in a particular example be used to determine how the drones need to be reconfigured to maintain an optimal positioning and pointing synchronization” for generating an optimized/improved 3D orthomap (depth map) by dispatching updated maneuvering commands of new pose estimates to the corresponding drones in the swarm).

Regarding claim 8, modified Wiman teaches the system of claim 7, including wherein the iterative improving carried out by the global optimizer comprises a loop process in which drone camera pose estimates and depth maps are successively and iteratively improved until the 3D representation of the scene satisfies a predetermined threshold of quality (see Wiman, figures 1-4, paragraphs 43, 65, 113-118, 123, 125, 127, 130, 133, 143, 148-149, 152, and 167, regarding “Drone flight control”, “Reception of data from the swarm”, and “Processing of the (3D) data” of Ground Segment 30, performing the functions of a combined global optimizer and camera controller, for example, so that “GPS (Global Positioning System) and IMU (Inertial Measurement Unit) data may be used to calculate object coordinates (X,Y,Z) from the depth maps and to calculate exterior orientation (i.e. the position and orientations of the cameras)->point clouds and digital surface models (DSM), thus enabling the production of georeferenced 3D models or point clouds from dense matching. Orientation data and depth maps from a sequence of already calculated frames may be used to predict the data at the currently processed frame to speed up calculations”, and thereby enabling “the moving or movable vehicles may be performing very small corrective (iteratively improve) and/or adaptive movements (adjusting the flight paths) to maintain a certain position, at least for a given period of time, e.g. when drones are temporarily hovering over a target area”, and  “In order to make sure that target (scene) is covered in an optimal way for photogrammetric processing of the video data, the system may be using automatic or manual pointing of the cameras”, which may include the “image base (See FIG. 2 and FIG. 3), i.e. the distance between the drones, is optimized for accurate automatic 3D point reconstruction and is dependent on the height above the terrain and intrinsic parameters of the cameras”, and/or “maximize (optimize) the overlap area covered by both (or all) drones, the cameras are convergently pointing at the same object, which is imaged in the center of each image”, whereby “this overlap may in a particular example be used to determine how the drones need to be reconfigured to maintain an optimal positioning and pointing synchronization” for generating an optimized/improved 3D orthomap (depth map), for example, by looping (iteratively) dispatching updated maneuvering commands of new pose estimates to the corresponding drones in the swarm until a desired level of optimization (a predetermined threshold of quality) is reached).

Regarding claims 9 and 11-16, independent claim 9 is the identical method of imaging a scene performed by the system of independent claim 1, and similarly, dependent claims 11-16 of independent claim 9 are also identical methods corresponding to dependent claims 3-8 of independent claim 1, therefore claims 9 and 11-16 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1 and 3-8.

Regarding claim 17, modified Wiman teaches the system of claim 9, including additionally comprising: before the collaborating, establishing temporal and spatial relationships between the plurality of drones, in part by: comparing electric or visual signals from each of the plurality of drone cameras to enable temporal synchronization; running a SLAM process for each drone to establish a local coordinate system for each drone; and running a Multiview Triangulation process to define a global coordinate framework shared by the plurality of drones (see Wiman, figure 2, paragraphs 39, 48-53, 61, and 143, regarding “synchronous drone flight 1 (including camera pointing 2) may be controlled from a ground segment (performing the function of a camera controller in communications with each participating drone’s fly controller) by a front-line officer, using pre-set parameters for the flight (for example, parameters for a desired pattern of drones with desired camera poses over a scene), or the flight may be controlled autonomously.”, whereby the pre-set parameters, for example, may be an “image base (parameter) (See FIG. 2 and FIG. 3), i.e. the distance between the drones, is optimized for accurate automatic 3D point reconstruction and is dependent on the height above the terrain and intrinsic parameters (electrical and/or visual) of the cameras, prior to launching the drone swarm, and subsequently adjusting this parameter after temporal synchronization with performing a SLAM process and Multiview Triangulation (stereo matching) in order to generate 3D georeferenced (global coordinate framework) scene model).

Regarding claims 18 and 20, independent claim 18 is an apparatus comprising: one or more processors; and logic encoded in one or more non-transitory media for execution by the one or more processors and when executed operable to image a scene, that perform the identical method of the system of imaging a scene of independent claim 1, and similarly, dependent claim 20 of independent claim 18 is also identical method corresponding to dependent claim 3 of independent claim 1, therefore claims 18 and 20 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1 and 3.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

December 12, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661